Caliioon, J.,
delivered the opinion of the court.
It is abundantly shown by direct evidence that neither Downs, the roadmaster, nor O’Conner, the traveling freight agent, had any authority to contract for the switch track. So, if either tried to make such contract, which is denied, no power existed; and there is no evidence, direct or indirect, or of custom or precedent, that there was such power or authority, and those who deal with an agent, or supposed agent, must learn the scope of the agency, as to which they act at their peril.

Affirmed.